Citation Nr: 0832454	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-25 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from November 1958 to July 1959.  This matter 
is before the Board of Veterans' Appeals (Board) on appeal 
from a February 2004 rating decision by the Milwaukee RO.  In 
December 2007, the matter was remanded to schedule a Travel 
Board hearing.  Such hearing was held before the undersigned 
in April 2008.  A transcript of the hearing is associated 
with the claims file.  At the hearing, the appellant was 
granted a 90-day abeyance period for the submission of 
additional evidence.  That period of time has lapsed, and no 
additional evidence has been received.  

The matter of service connection for the cause of the 
veteran's death is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on her part is required.


FINDINGS OF FACT

1.  The veteran died in May 2003; the immediate cause of his 
death was acute myocardial infarction; coronary artery 
disease was listed as the underlying cause.

2.  It is not shown that VA treatment, including with 
prescribed medications, caused the veteran's death; caused or 
aggravated the coronary artery disease that caused his death; 
or contributed to cause, or hastened, his death.  

CONCLUSION OF LAW

DIC under 38 U.S.C.A. § 1151 is not warranted.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.361 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  See 
38 C.F.R. § 3.159(b)(1)(including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

An April 2004 letter (prior to the RO's initial adjudication 
of the claim) informed the appellant of the information 
required of her to enable VA to obtain evidence in support of 
her claim, the assistance that VA would provide to obtain 
evidence and information in support of her claim, the 
evidence that she should submit if she did not desire VA to 
obtain evidence on her behalf, and notified her of evidence 
and information necessary to substantiate her claim.  

The veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent VA treatment records have 
been secured and also associated with the claims file.  The 
RO secured a medical advisory opinion from a physician who 
reviewed the veteran's claims file an opinion.  After the 
April 2008 hearing the appellant was afforded a 90 day 
abeyance period to submit additional evidence in support of 
her claim; no such evidence was received.  VA's duty to 
assist is met.

II. Factual Background

In April 1996, the veteran was evaluated at the Mayo Clinic 
for possible coronary artery disease.  Diagnostic testing 
revealed likely single vessel disease in the distribution of 
the right coronary artery.  The final impression included 
coronary artery disease, asymptomatic.

A December 1996 ECG revealed sinus tachycardia and a first 
degree AV block.  On July 1997 stress test, it was noted that 
coronary artery disease had been suggested by testing at the 
Mayo Clinic in 1996.  While current testing was limited by 
arthritis, the findings suggested single vessel disease.

An April 1998 ECG was negative for ischemia.  

A March 2000 ECG showed that a first degree AV block was 
present.  Inferior infarct could not be ruled out.  The 
physician indicated that the veteran had a plethora of risk 
factors, and was advised to stop smoking.

An October 2001 VA record indicates that an ECG noted 
"atrial fibrillation with slow response".  It was noted 
that the findings suggested a second degree block ; a Holter 
monitor was ordered.  
VA treatment records reflect that prior to his death the 
veteran was receiving treatment, including by various 
medication, for coronary artery disease with hypertension; 
his cardiovascular complications included lower extremity 
claudication.  It was noted on several occasions that the 
veteran was a smoker, which was impacting on treatment, and 
was instructed to stop smoking.

The veteran's death certificate reveals that he died at home 
in May 2003.  It lists myocardial infarction, due to or a 
consequence of, coronary artery disease, as the cause of 
death.

A July 2004 statement from one of the veteran's childhood 
friends notes the veteran complained of chest pain around 
1990 and 1991.  

The RO sought a medical advisory opinion in this matter.  In 
April 2006, a VA physician who reviewed the veteran's claims 
file noted that his death was due to myocardial infarction, 
the result of coronary artery disease, and commented that the 
veteran's non-service connected disabilities were all known 
risk factors for developing coronary artery disease.  He 
added that oxaprozen, a medication prescribed for the 
veteran's service-connected disabilities, does not cause or 
contribute to coronary artery disease.  In response to the 
appellant's allegation that the veteran was prescribed too 
many medications and did not understand how to take them, the 
physician commented: "[t]here is no indication of any 
confusion on part of the veteran in the medical records.  His 
laboratory indicators suggest that he was taking all 
medications appropriately.  Therefore, it would be 
unsubstantiated conjecture to suggest that the veteran had 
difficulty with medications."    

In November 2006, another VA physician provided the opinion 
that it was not at least as likely as not that medications 
taken for service-connected disabilities, either caused or 
materially contributed to the cause of the veteran's death.  
He could not find evidence that the veteran was overly 
medicated or improperly informed about the effects of his 
medication.  He noted that the medications listed were 
appropriate for the veteran's condition.  

At an April 2008 Travel Board hearing, the appellant 
testified that she believed her husband was prescribed too 
much medication and that this contributed to his heart 
attack.  

III. Legal Criteria and Analysis

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, DIC shall be awarded in 
the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.

For claims for DIC under 38 U.S.C.A. § 1151 filed on or after 
October 1, 1997, as here, the appellant must show that the VA 
treatment in question resulted in additional disability and 
that the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151; 38 
C.F.R. § 3.361.  

To establish actual causation, the evidence must show that 
the hospital care, medical or surgical treatment, resulted in 
the veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that he had additional disability/died does not establish 
cause.  38 C.F.R. § 3.361(c).

To establish that fault on the part of VA caused the 
additional disability or death, it must be shown that VA 
hospital care, medical or surgical treatment or examination 
caused the veteran's additional disability and that VA failed 
to exercise the degree of care expected of a reasonable 
health care provider, or furnished the hospital care, medical 
treatment, or surgery, without the veteran's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32.  Minor deviations 
from these requirements that are immaterial under the 
circumstances of the case will not defeat a finding of 
informed consent. 38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is to be determined based on what a reasonable health care 
provider would have seen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health-care provider would not have considered to 
be an ordinary risk of the treatment provided. In determining 
whether an event was reasonably foreseeable, VA will consider 
whether the risk of that event was the type of risk that a 
reasonable health-care provider would have disclosed in 
connection with the informed consent procedures of 38 C.F.R. 
§ 17.32. 38 C.F.R. § 3.361(d)(2).

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner must explain in a language 
understandable to the patient the nature of a proposed 
procedure of treatment; the expected benefits; reasonably 
foreseeable associated risks, complications or side effects; 
reasonable and available alternatives; and anticipated 
results if nothing is done.  38 C.F.R. § 17.32.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In essence, the appellant contends that the veteran was over-
prescribed medications by VA, and was not given appropriate 
instructions for the medications, and that consequently he 
took excessive amounts of the medication, which caused his 
death.  The Board notes that to the extent that the appellant 
argues that treatment for service-connected disability caused 
the veteran's death, such is a claim of secondary service 
connection, and will be considered as part of the claim of 
service connection for the cause of the veteran's death, 
addressed in the remand below.  

The appellant's contentions regarding this benefit sought 
(i.e., DIC under 38 U.S.C.A. § 1151) are nonspecific, as she 
does not identify the specific medication that she believes 
was overprescribed, nor indicate when it was prescribed in 
excessive amounts.  The requirements for establishing 
entitlement to DIC under 38 U.S.C.A. § 1151 will be addressed 
in turn.

As a threshold matter the appellant must show that VA 
treatment caused, or contributed to cause the veteran's death 
or the disability or additional disability that was a primary 
or contributory cause of his death.  There is no evidence in 
the record that supports the appellant's allegation that such 
is the case.  The only competent (medical) evidence that 
addresses the matter of whether the causes of the veteran's 
death, a heart attack and underlying coronary artery disease, 
were related to VA treatment, including with medication, 
consists of the April and November 2006 opinions by VA 
physicians who, each, indicated that they were unrelated.  
The opinions were based on review of the complete record, and 
the April 2006 opinion discussed the rationale at length, 
identifying the veteran's non-VA treatment-related risks for 
the service connected disabilities.  They are probative 
evidence in this matter; and because there is no competent 
evidence to the contrary, they are persuasive.  [Notably, at 
the Travel Board hearing the appellant was advised of what 
evidence showed (Transcript p. 8. 9) and was afforded 
opportunity to supplement the record in support of her 
allegation.] 

Inasmuch as it is not shown that VA treatment caused or 
contributed to cause the veteran's death/the disabilities 
that were the primary and contributory causes of his death, 
the threshold requirement for establishing benefits under 
38 U.S.C.A. § 1151 is not satisfied; the claim must be 
denied, and the analysis does not need to proceed any 
further.  It is noteworthy, however, that there is no 
evidence in the record that the VA treatment alleged to have 
contributed to cause the veteran's death was without his 
informed consent.  A reviewing physician has noted that the 
veteran expressed no confusion about his medications, and was 
taking them properly.  Furthermore, there is no evidence of 
the alleged VA fault in this matter, i.e., that the veteran 
was over-medicated.  Both VA physicians who provided opinions 
in the matter indicated that the medication prescribed was 
appropriate for the condition treated, and the April 2006 
opinion also noted that laboratory studies showed the 
medication was taken in appropriate amounts.  


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1151 is denied.


REMAND

The veteran died in May 2003.  The immediate cause of death 
listed on his death certificate is acute myocardial 
infarction with coronary artery disease listed as the 
underlying cause.  During the veteran's lifetime, he had 
established service connection for amputation of the left 
forefoot, and arthritis of the lower thoracic and lumbosacral 
spine and both hips, all as secondary to the left forefoot 
amputation.  The appellant seeks service connection for the 
cause of the veteran's death.  A review of the VCAA notice 
letters issued in December 2003, April 2004, May 2003, June 
2004, and May 2006 reveals that she did not receive the 
specific notification required in claims for service 
connection for the cause of a veteran's death, as outlined by 
the Court in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  The Court in Hupp held that in the context of a 
claim for DIC, Section 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  The record does not 
reflect, and the appellant's testimony at the Travel Board 
hearing does not suggest, that she understands what is needed 
to substantiate her claim.

Accordingly, the case is REMANDED for the following action: 

1.  The RO should send the appellant 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes the 
specific notice (outlined above) required 
in claims for DIC under Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 
(2007).  She should have opportunity to 
respond.

2.  The RO should then undertake any 
further development suggested by the 
appellant's response to the notice.

3.  Then, the RO should readjudicate the 
claim in light of any additional evidence 
received.  If service connection for the 
cause of the veteran's death remains 
denied, the RO should issue an 
appropriate Supplemental Statement of the 
Case and afford the appellant and her 
representative the opportunity to 
respond.  The case should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment. The law requires that 
all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


